 GRAVENSLUND OPERATING CO.GravenslundOperatingCompanyd/b/a WashingtonHardwareand FurnitureCo.andRetail ClerksUnion No. 1612,RetailClerksInternational As-sociation,AFL-CIO. Case 19-CA-3368November 27, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAUpon charges filed in behalf of Retail ClerksUnion No. 1612, Retail Clerks International As-sociation, AFL-CIO, hereinafter called the Union,the General Counsel for the National Labor Rela-tions Board, by the Regional Director for Region19, issued a complaint against Gravenslund Operat-ing Company d/b/a Washington Hardware and Fur-niture Co., hereinafter called the Respondent, alleg-ing that the Respondent had engaged in and was en-gaging in unfair labor practices within the meaningof Section 8(a)(1) and (5) of the National LaborRelations Act, as amended. The Respondent filedan answer denying the commission of the allegedunfair labor practices. Copies of the charges, com-plaint and notice of hearing, and answer were dulyserved upon the parties.On September 22, 1966, all parties to thisproceeding executed a stipulation in lieu of hearingto the Trial Examiner for findings of fact, conclu-sions of law, and decision. The stipulation states, insubstance, that the parties agreed to submit the con-troversy for decision by the Trial Examiner in acompletely stipulated statement of facts, that nooral testimony is desired by any of the parties, andthat the charges, complaint and notice of hearing,answer, and the stipulation in lieu of hearing,together with certain exhibits, constitute the entirerecord in this case. Also on September 22, 1966,theTrialExaminer approved the stipulation,received the exhibits into evidence, set a date forthe filing of briefs, and closed the hearing.On November 29, 1966, Trial Examiner DavidF.Doyle issued his Decision in the above-entitledproceeding, recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Unionfiled exceptions to the Decision together with a sup-porting brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has considered the stipulation in lieuof hearing, the Trial Examiner's Decision, the ex-ceptions and brief, and the entire record in this case,and hereby adopts the findings of the Trial Ex-aminer only to the extent consistent herewith.The record, as stipulated, establishes that in eachyear from 1950 through 1964, the Respondent haspaid its employees a Christmas bonus computed on513the basis of the Respondent's evaluation of the ser-vices rendered by the recipients thereof. In 1965,however, subsequent to the events set forth below,the Respondent did not pay such a bonus.The record discloses that on July 27, 1964, theUnionwas certifiedascollective-bargainingrepresentative of certain of the Respondent's em-ployees in an appropriate unit. Thereafter, theparties entered into negotiations for a collective-bargaining agreement. Although the record is silentwith regard to the subjects discussed duringnegotiations, it does show that the Respondent'spolicy of paying bonuses was not discussed. Sub-sequently, on November 18, 1965, the parties en-tered into a 3-year agreement effective as of May11,1965.The agreement provides,inter alia,for increasesin wages and fringe benefits and also contains an ap-pendix which, after setting forth the classificationsof employment, rates of pay, and a commissionsales schedule, states that "It is expressly un-derstood that employees receiving more than theminimum compensation or enjoying more favorableworking conditions than provided for in this agree-ment shall not suffer by the reason of its signing oradoption." The agreement also contains a grievanceprocedure which provides for binding arbitration onallmatters pertaining to the proper application andinterpretation of any and all of the provisions of thisAgreement."Sometime during 1965, the Respondent uni-laterally decided that its economic position did notjustify the payment of Christmas bonuses and,without notice to or consulation with the Union,refused to pay a 1965 Christmas bonus to the unitemployees.Thereafter, theUnion, through itssecretary-treasurer, sent a letter captioned "Con-tract Interpretation" to the Respondent whichstated that the appendix to the agreement "cover(s)any additional benefits and compensation notspecificallyoutlined in the Agreement" andrequested the reestablishment of, and discussionpertaining to, the discontinued "end of the Yearbonuses." In its reply, the Respondent stated,interalia,that it had no bonus program, but merely in-dulged in the right to "give gifts" when so moved.The Union then sent a letter to the manager of As-sociatedIndustries(apparentlyanemployerrepresentative) in which the Union's position as setforth above was iterated and requested advice as tohow to resolve the problem. In his reply, As-sociated Industries' manager stated, in effect, thathe assumed that Respondent's Christmas bonuseswere "discretionary bonuses" which an employerwas free to discontinue "if, in his judgment, hefound it was no longer serving a useful purpose."There is no indication in the record that theRespondent's refusal to pay the 1965 Christmasbonus was subjected to or processed through thecontractual grievance procedure.168 NLRB No. 72 514DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner, relying primarily on theSquare D Co.case,' found, in effect, that the collec-tive-bargaining agreement between the Respondentand the Union is subject to conflicting interpreta-tions as to whether it covers the payment of Christ-mas bonuses, that the Board is without authority tointerpret the agreement, and that the parties' con-tractual grievance procedure and not the Board isthe proper forum forinterpretingthis primary con-flict which must be resolved in order to establish thepossible existence of the alleged unfair labor prac-tices.The Trial Examiner concluded that becausethe parties have not resolved this conflict throughthe contractual grievance procedures, the Boardlacks jurisdiction in the instant case because, in ef-fect, it has no cause of action before it, and, there-fore, cannot consider or determine whether theRespondent, by unilaterally deciding to discon-tinue, and by unilaterally discontinuing, the pay-ment of Christmas bonuses formerly paid to its em-ployees in the appropriate unit, violated Section8(a)(1) and (5) of the Act. We do not agree.Contrary to the Trial Examiner, this is not a casein which the existence of alleged unfair labor prac-tices turns on an interpretation of the parties' col-lective-bargaining agreement. The issue presentedfor our consideration is simply whether the Re-spondent acted unlawfully by unilaterally discon-tinuing the payment of Christmas bonuses to unitemployees without notice to or consultation with theUnion. Resolution of thisissuedoes not require aninterpretation of the contract. Nor would the Boardbe divested of jurisdiction to adjudicate this disputeeven if a construction of the contract was necessaryin order to determine whether the Act has beenviolated.2Having decided that the Board possesses theauthority to act in this proceeding, we now turn toa consideration of whether the Respondent violatedthe Act.Ithas long been held that Christmas bonuseswhich are not gratutities and which have been paidwith regularity over extended periods of time arenot only an integral part of the wage structure, butalso constitute a mandatory subject of bargaining.3In view of the Respondent's regularity in the pay-ment of such bonuses over 15 consecutive years,we are persuaded that the Christmas bonuses arenotmere gifts or "discretionary" bonuses4 asclaimed, and that, as also has long been established,the Respondent's employees had the right to expectand rely on the continuation of such bonus pay-ments as part of their wages.5 It then follows thatsincethe subject of Christmas bonuses was notdiscussed during negotiations and because the con-tract does not contain an express provision grantingthe Respondent the right to take unilateral actionwith regard thereto, the Respondent was under astatutory duty to bargain about its decision to dis-continue, and its discontinuance of, its past practiceof paying such annual bonuses.6 The Respondent'sunilateral actionswhich resulted in changes inthewages and terms of employment of its em-ployees, therefore, even though such actions maynot have been taken in bad faith, violate its statuto-ry bargaining obligation.7 Accordingly, we find thatthe Respondent, by unilaterally deciding to discon-tinue, and by unilaterally discontinuing, the pay-ment of Christmas bonuses in 1965 to its employeesin the appropriate unit, violated Section8(a)(1) and(5) of the Act.We shall therefore order the Respondent to makeits employees whole for the monetary loss sufferedby them as a result of the unlawful withholding ofthe 1965 Christmas bonus, the amount of loss to bedetermined by the formula, as nearly as can beascertained, used in making bonus payments inprevious years,8 with interest at the rate of 6 per-cent perannum.9THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in con-nection with its operations have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow thereof.THE REMEDYHaving found that the Respondent has engagedin unfairlaborpractices within the meaning of Sec-tion 8(a)(1) and(5) of the Act,we shall order theRespondent to cease and desist therefrom and takecertain affirmative action which we find necessaryto effectuate the policiesof the Act.Upon the basis of the foregoing findingsof fact,and upon the entire record in the case, the Boardmakes the following:1Square D Co. v N.L.RB., 332 F 2d 360 (C A. 9)Cf.N.L.R.B v. C & C Plywood Corporation,385 U.S. 421,428-429.N.L.R.B. v Niles-Bement-Pond Company,199 F 2d 713, 714 (C.A.2),Zelrich Company,144 NLRB 1381, enfd 344 F 2d 1011 (C.A. 5),Century Cement Manufacturing Company,100 NLRB 13234General Telephone Company of Florida,144 N LRB 311, 313;TheAmerican Lubricants Company,136 NLRB 946.W. W. Cross and Company v N.L R.B ,174 F.2d 875 (C.A. 1).New Orleans Board of Trade, Ltd.,152 N LRB 1258,Leroy MachineCo., Inc,147 NLRB 1431,Jacobs Manufacturing Co,94 NLRB 1214.1N.L R B. v. Katz,d/blaWilliamsburgSteel Products Co.,369 U S.736."Although some difficultymay be encountered in computing the em-ployees' loss as a resultof theRespondent's unfair labor practices, this isnot a legitimate reason for denying them all compensation.The formula tobe used in determining the amount of compensationdue to the employeescan be determinedby agreementof the parties,or, if necessary, in abackpay proceeding.AmericanFire Apparatus Company,160 NLRB1318.9 IsisPlumbing&HeatingCo,138 NLRB 716,Zelrich Company,supra GRAVENSLUND OPERATING CO.515CONCLUSIONS OF LAW1.GravenslundOperatingCompany d/b/aWashington Hardware and Furniture Co. is en-gaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Retail Clerks Union No.1612,Retail ClerksInternational Association,AFL-CIO,is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time employeesemployed by the Respondent at its retail outlet at 6West Kennewick Avenue, Kennewick,Washing-ton, exclusive of guards and supervisors as definedin the Act,constitute a unit appropriate for the pur-poses of collective bargaining without the meaningof Section 9(b) of the Act.4.The Unionis, and at all times sinceJuly 27,1964, has been,the exclusive certified representa-tive of all employees in the aforesaid unit for thepurposes of collective-bargaining with respect torates of pay, wages,hours of employment, andother terms and conditions of employment.5.By unilaterally deciding to discontinue, andby unilaterally discontinuing, the payment ofChristmas bonuses in 1965 to its employees in theappropriate unit,the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) and(5) of the Act.6.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Gravenslund Operating Company d/b/a WashingtonHardware and Furniture Co., Kennewick, Wash-ington, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with theUnion with respect to Christmas bonuses or anyother term or condition of employment by uni-laterally effectuating changes in bonus payments orany term or condition of employment of its em-ployees in the appropriate bargaining unit in deroga-tion of the rights of the Union or any other labor or-ganization which employees may select as their ex-clusive bargaining representative.(b) In any like or related manner interfering withthe rights of employees guaranteed in Section 7 ofthe Act.2.Take the following affirmative action whichis necessary to effectuate the policies of the Act:(a)Pay to each of its employees in the ap-propriate unit the amounts due them for the 1965Christmas bonus, to be computed in the manner setforth in this Decision and Order.(b)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the Decision andOrder.(c)Post at its place of business in Kennewick,Washington, copies of the attached notice marked"Appendix."10 Copies of said notice, on forms pro-vided by the Regional Director for Region 19, afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shallbe takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.MEMBER BROWN,dissenting:My colleagues conclude that the bonus matter in-volves an unfair labor practice within the Board'scompetency to resolve and that such resolutiondoes not require an interpretation of the parties'-contract.The Trial Examiner,on the other hand,was of the opinion that the dispute exclusively in-volvesa question of contract interpretation to behandled under the grievance and arbitration provi-sions of the operative agreement and that the Boardwas therefore without jurisdiction in the premises.The C& C PlywoodandAcme Industrialcasescited bymy colleagues should remove any doubtconcerning the Board's authority to entertain thisproceeding,and I join my colleagues in so finding.These Supreme Court decisions,itmay be noted,were handed down after the Trial Examiner had is-sued his Decision herein.But I do agree with theTrial Examiner's finding of a contract dispute towhich the grievance-arbitration provisions are ap-plicable.Althoughagreeingwith the majority that theBoard is empowered to act in this case, I would notreach the merits at this time. For, in situations ofthe sort involved here,it is my view that the Boardshould hold the case in abeyance pending utilizationby the parties of their own grievance-arbitrationmethod of resolving disputes.Thisprocedure, I be-lieve,would best effectuate the statutory policy ofpromoting industrial peace andstabilitythrough thecollective-bargaining process. l110 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "11See my dissentingopinion inThor Power Tool Company,148 N LRB1379,1381-83336-8450 - 70 - 34 516DECISIONS OF NATIONALAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywith Retail Clerks Union No. 1612, RetailClerks International Association, AFL-CIO,by unilaterally changing Christmas bonuses oranyother terms or conditions of employmentof any employee in the appropriate bargainingunit in derogation of the rights of the Union.WE WILL NOT engage in any like or relatedconduct which interferes with, restrains, orcoerces you in the exercise of the rightsguaranteed you in Section 7 of the Act.WE WILL pay the 1965 Christmas bonus toour employees in the appropriate unit, with in-terest thereon at the rate of 6 percent per an-num.The appropriate unit is:All full-time and regular part-time em-ployees employed by the Respondent at itsretail outlet at 6 West Kennewick Avenue,Kennewick, Washington, excluding guardsand supervisors as defined in the Act.GRAVENSLUND OPERAT-ING COMPANY D/B/AWASHINGTON HARD-WARE AND FURNITURECo.(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive daysfrom the date of posting and must not bealtered,defaced, or coveredby anyother material.If employees have any question concerning thisnoticeor compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 327Logan Building, 500 Union Street,Seattle,Washington, Telephone583-45 32.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner: This proceeding,with all parties represented by counsel, was heard inRichland, Washington, on September 22, 1966, on com-plaint of the General Counsel and answer of the Respond-ent.The issue submitted for decision was whether theRespondent had violated Section 8(a)(1) and (5) of theLABOR RELATIONS BOARDNationalLabor Relations Act, as amended, by theRespondent's conduct in changing in December 1965, itspolicy of paying its employees a Christmas bonus,without notification to the Union and without bargainingwith the Union on the subject of this change. iAt the opening of the hearing herein on September 22,1966, all counsel informed me in open court that they hadagreed to a stipulation as to certain basic facts in the caseand that, if I gave them additional time to confer, theymight agree on additional stipulations which would sub-mit the controversy for decision on a completely stipu-lated statement of fact. I granted the request for addi-tional time and after conference of all counsel and thoseparties who were in attendance, all counsel informed methat they were willing to submit the issue for decision ona complete stipulation of fact.Thereafter, by agreement of counsel a document enti-tled, "Stipulation In Lieu of Hearing" was received inevidence. The document was signed by all counsel.The stipulation referred to a labor agreement betweenthe Union and the Company, dated November 18, 1965(Exh. 1) and to certain letters (Exhs. 3, 4, 5, and 6). Thestipulation also referred to a document entitled "Com-parative Statement of Payroll Costs for Employees Sub-ject to Collective Bargaining." This was received inevidence as Exhibit 2.These documentswillbe set forth at length,hereinafter.After receipt of the documents, counsel for each partymade a short statement of his contention on the issue.Iapproved of the stipulation, received the specifieddocuments in evidence, and set a date for the filing ofbriefs. At that point the hearing was closed.Thereafter the General Counsel and counsel for theCompany filed briefs which have been carefully con-sidered.FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF RESPONDENTThe above-mentioned stipulation sets forth the follow-ing facts concerning the business operations of the Com-pany:4.Respondent is, and has been at all times materi-al herein, a corporation duly organized under, andexisting by virtue of, the laws of the State ofWashington. Respondent is engaged at Kennewick,Washington in the retailing of general merchandise.5.During its past fiscal year, Respondent, in thecourse and conduct of its retail store in Kennewick,Washington, had gross sales exceeding $500,000.During the same period, Respondent purchased andreceived at its Kennewick store goods and material1The charge herein was filed on April 14, 1966, by Thomas K. Cassidyattorney for the, Charging Party. The charge was amended on June 20.1966, by Dorthey Harrold,an officer of the Union.The complaint hereinwas issued by the Regional Director for Region 19, Seattle, Washington,on June 27,1966 In this Decision, Retail Clerks Union No. 1612,RetailClerks International Association,AFL-CIO,is referred to as the Union;Gravenslund Operating Company d/b/a Washington Hardware and Fur-niture Co as the Company; the General Counsel of the Board and hisrepresentative at the hearing as the General Counsel;the National LaborRelations Board as the Board,and the Labor Management Relations Act,1947,as amended,as the Act GRAVENSLUND OPERATING CO.517from directly outside the State of Washington valuedin excess of $50,000.6.Respondent is, and has been at all times materi-al herein, an employer within the meaning of Section2(2) of the Act,engaged in commerce within themeaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDParagraph 7 of the stipulation reads as follows:7.The Unionis, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue in this case is whether or not the Respondentviolated Section 8(a)(1) and (5) of the Act, refusing tobargain, by its conduct in circumstances stated in thestipulation hereafter set forth.B.The Stipulation of Fact in Lieu of HearingCertain paragraphs set forth in the stipulation in regardto the business of the Respondent and the labor organiza-tion involved herein,have previously been set forth. Theremainder of the stipulation of the parties reads as fol-lows:1.The parties agree that the charge,amendedcharge, Complaint and Notice of Hearing, Answer,and this "Stipulation,"together with the exhibits at-tached thereto,shall constitute the entire record inthe case upon approval by a Trial Examiner of thisStipulation.2.In the event a Trial Examiner approves thisStipulation,the parties request that he set a time forthe filing of briefs.3.Upon a charge filed by the Union on April 15,1966, and amended on June 20, 1966,the GeneralCounsel for the National Labor Relations Board, bythe Regional Director for Region 19, issued a com-plaint on June 27, 1966 against Respondent.Copiesof the complaint and charges were duly served uponRespondent.*8.On July 27, 1964, in Case 19-RC-3468, theUnion was certified by the National Labor RelationsBoard as the representative for the purposes of col-lective bargaining of the employees of Respondent inthe following unit:All full time and regular part time employeesemployed by the Employer at its retail outlet at6WestKennewickAvenue,Kennewick,Washington,excluding guards and supervisorsas defined in the Act.9.The above described unit is now,and has beenat all times material herein,an appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.10.Since about 1950 and prior to 1965 Respond-ent has paid to its employees in the unit describedabove in Paragraph 8 shortly before Christmas eachyear a bonus in the form of a check.The amount ofthe check for each employee has varied from year toyear.Some employees have received a greateramount than other employees.The amount was notbased upon profit, sales,or any particular formula,but the Respondent attempted to adjust the amountaccording to the value of each employee's services tothe Respondent.None of the employees were told ator prior to hiring that they would be paid a Christmasbonus.11.On November 18, 1965 Respondent and theUnion entered into a collective-bargaining agreement(Ex. No.1).Respondent's policy of paying bonusesto its employees was not discussed in negotiationsfor the collective-bargaining agreement.12.Respondent by entering into the collective-bargaining agreement referred to above in Paragraph11 granted certain increases in wages and fringebenefitswhich increased costs to Respondent aresummarized in Ex. No. 2.13. In the year 1965 Respondent decided that itseconomic position did not justify the payment ofChristmas bonuses. Respondent failed to pay saidbonuses without giving notice to or offering to bar-gain with the Union concerning its decision.14.On or about February 24, 1966, the Union,by letter(Ex. No. 3)requested that the bonus bereestablished.15.On or about March 16, 1966, Respondent, byletter(Ex. No.4) replied to the Union's letter.16.On or about March 22, 1966, the Unionwrote a letter (Ex. No. 5) to Associated Industries ofthe Inland Empire, the Respondent's representativefor labor relations matters.17.On or about March 25, 1966, Associated In-dustries of the Inland Empire replied(Ex. No. 6) tothe Union's letter referred to in Paragraph 16 above.18.Respondent continues to refuse to pay anyChristmas bonuses to its employees for the year1965.19.This Stipulation is made without prejudice toany objection that any party hereto may raise in itsbrief to the Board as to the materiality or competen-cy of any facts stated herein.The abovestipulation was executed on September 22,1966, by Wesley M. Wilson,counsel for the GeneralCounsel,James M. Koonz, counsel for Respondent, andThomas K. Cassidy, counsel for the Charging Party.As statedin the stipulation it is undisputed that onNovember 18, 1965, the Company and the Union en-tered into a collective-bargaining agreement.The con-tents of this contract may be summarized in this reportwith the exception of one paragraph which is referred toin the correspondence between the parties, and an articlesetting up a grievance and arbitration procedure which Ideem important to a proper resolution of the question inthis case.Article I,Recognition and BargainingUnit, states thatthe employer recognizes the Union as collective-bargain-ing representative for the employees in the appropriateunit.The Union agrees to furnish the Company with aunion store card for display in the store.Article II, Union Security, provides that all employeesof the Company shall become members of the Union onthe 30th day following the date of employment, and shallremain members in good standing thereafter.The em-ployerwill take steps to discharge employees, uponrequest of the Union,who fail to fulfill the financialaspect of membership in the Union.The employer also 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDagrees to furnish to the Union a list of the names of em-ployees employed, each 30 days.Article III, Discharge and Discrimination, states thatthe employer shall be the sole judge as to the competencyand qualifications of employees. It also states that no em-ployee shall be discharged or discriminated againstbecause of lawful union activity or for reporting to theUnion a violation of the contract. The employer further,agreesthat no employee shall be laid off while on vaca-tion.Article IV, Hours of Work - Work Week, provides fora40-hourworkweek for employees in giftware,housewares, small appliances, etc. It provides for a slid-ing scale of number of hours per workweek in the initia-tion of contract conditions. It sets. different hours for theworkweek of employees in sporting goods, hardware,paints, etc.Article V, Work Schedules - Rest Periods, states thatthere will be regular work schedules, with rest periods inconformity with law, regular paydays, etc., and a lunchperiod of 30 minutesminimumand 1 hour maximum.ArticleVI, Holidays, states that there shall be sixholidays for which the employee will be paid provided theemployeemeetscertain preexisting conditions.Article VII, Vacations, sets up a system of vacationsof various lengths based upon the hours which the em-ployee has worked in the previous month.Article VIII, General Conditions, states certain arti-cles of clothing will be furnished by the employer andlaundered by the employee, and a procedure for visitorsto employees during working hours, etc.Article IX, Grievances and Arbitration, is important tothe resolution of the issue here presented so it is set forthin its entirety.ARTICLE IXGrievances andArbitrationSection 1. All matters pertaining to the proper ap-plication and interpretation of any and all of theprovisions of this Agreement shall be adjusted by theaccredited representative of the Employer and theaccredited representative of the Union.In the eventof the failure of these parties to reach a satisfactoryadjustment within seven (7) days from the date agrievance is filed in writing by either party upon theother, the matter shall be referred for final adjust-ment to a labor relations committee selected as fol-lows: Two (2) members from the Employer and two(2)members from the Union. In the event that thelabor relations committee fails to reach an agreementwithin twenty-one (21) days from the date agrievance is filed in writing by either party upon theother, the four (4) shall select a fifth member or theyshall request the Federal or State Mediation andConciliation Service to submit a list of five (5) namesof qualified arbitrators, from which the labor rela-tions committee shall select a fifth member, whoshall be chairman, and the decisions of this commit-tee shall be binding on both parties. [Emphasissupplied.]Section 2. The Board shall meet and hand down adecision within five (5) days after completion of thehearing, which shall be final and binding on bothparties.Any expense incurred jointly, through ar-bitration, shall be borne equally by the parties hereto.[Emphasis supplied.]Section 3.There shall be no strike, lockout or othereconomic action arising from the matter being ar-bitrated nor during the arbitration proceedings.Section 4. It is distinctly understood and agreedthat the Board of Arbitration is not vested with thepower to change, alter, or modify this Agreement inany of its parts. The arbitrator shall not decide onany subject, the condition of which is not specificallyprovided in this Agreement.[Emphasis supplied.]Section 5.In order to be recognized, all claims ofviolationmust be made in writing thirty (30) daysfrom the pay day such violation occurs. Said claimsto be limited to the amount involved in the sixty (60)days, except in those cases where reports of viola-tions have been suppressed through coercion by theEmployer.Article X, Savings Clause, provides for partial illegalityof the contract.Article XI, No Strikes or Lockouts, states that duringthe life of the agreement there will be no strikes orlockouts.ArticleXII, Sick Leave - Jury Duty - Insurance,states procedures for employees in regard to these sub-jects.Article XIV, Duration, states the contract shall be inaffect from May 11, 1965, to May 11, 1968, andthereafter from year to year unless 60 days' written noticeof modification is given by either party prior to the an-niversary date.The contract is executed at this point by representa-tives of the parties.Attached to the contract is an appendix which setsforth the classification of employment and rates of pay.The second part of this document sets forth a commissionsales schedule which sets forth the rate of commission onfurniture and on major appliances, etc. At the end of thisdocument there is the following paragraph which isreferred to in the correspondence of the parties and is alsovery pertinent to the issue here involved:It is expressly understood that employees receivingmore than the minimum compensation or enjoyingmore favorable working conditions than provided forin this Agreement shall not suffer by the reason of itssigning or adoption.The exhibits mentioned in the stipulation are notlengthy so I will set them out in their entirety. These ex-hibits will be set forth in chronological order.On February 24, 1966, Dorthey Harrold, secretary-treasurer of the Union wrote the following letter to JohnGravenslund of the Company.Mr. John GravenslundWashington Hardware & Furniture6 W. Kennewick AvenueKennewick, WashingtonRe: Contract InterpretationDear Mr. Gravenslund:We seem to have a misunderstanding concerningPM's,Spiffs,etc.,concerningCommission GRAVENSLUND OPERATING CO.519Salesmen. My files show that I contacted Mr. Lyonon September 7 concerning the issue hoping that itwould be corrected.I refer you to the last paragraph of page 10 of theAgreement.It is our position that this language doescover any additional benefits and compensation notspecifically outlined in the Agreement.I also understand that the end of the Year bonuseswere discontinued for this Year, and I believe thelanguage inthe above referenced paragraph alsocovers this.[Emphasis supplied.]Iwould request that the above be re-establishedwith no loss to employees. I would be glad to arrangea meeting with Mr. Samish, State Mediator, fordiscussion if you prefer. Please advise.Verytruly yours,Dorthey Harroldthe occasion, ability, or the season may move an in-dividual each of us has the right to give gifts, how-ever this is not the right of any individual to expectnor to demand. When good will and respect areabused by the unseeming kind of attack which musthave been made to have caused you to contact us onthe delicate and personal matter, a breach of faithand loyalty has been exposed as a fault in the think-ing of the individual who has so naively attempted toenrich himself at the expense of anthers good willand generosity.We suspect that you have no other alternative thanto contact us on whatever matters are requested ofyou however as we have stated in the past, we be-lieve that should any matters need our mutual con-sideration and attention we will be always ready andavailable to discuss them in person.Secretary-TreasurerSincerely yours,On March 16, 1966, John Gravenslund, secretary-trea-Washington Hardware &surer of the Company, replied to Mrs. Harrold as follows:Furniture Co.Mrs. Dorthey HarroldSecretary-TreasurerRetail Clerks Local 16121305 Knight StreetRichland, WashingtonJohn GravenslundSecretary-TreasurerOn March 22, 1966, Mrs. Harrold, secretary-treasurerof the Union, wrote to Mr. Charles Lyon, Associated In-dustries, as follows:Dear Mrs. Harrold:It is withsome concernthat I read your letter ofFebruary 24, 1966. First I realize that you must dealwith all matters that are brought to your attentionhowever I believe that the matters on which youhave contacted us are certainly not a questionsubject to any discussion as a Union matter.You have indicated that you believe the matter of"Spills" comes under the jurisdiction of the contract,however upon anylizing [sic] the very nature of thismatter you will find that this cannot be any figmentof the imagination be construed as being anythingother than the internal business of the management."Spiff" is the term given to the inducement offereda salesman, or person who "Touts" a certain articleor piece of goods to the buying public in preferance[sic] to another item. This method of incentive isused when it is deemed desirable by the managementto stimulate sales on a particular item. "Spiffs" areplaced on an item and removed from an item as it isdeemed necessary and desirable by the management.Even in the matter of ethics it is questionable as tothe justification for spiffs in-so-much as this verymethod of selling precludes the customer fromreceiving the very best and most factual informationfrom the person who is selling.The other item with which you have been asked toconcern yourself happens to impinge on a basic GodGiven Right which we or any other individual has theright to ornot to indulgein.Gift is the proper andonly terminology that can be applied to the matterwhich you have chosen to term "Bonus". We askthat you only investigate the matter stated in yourletter and you will find that there is no programwhich can be termed such. From time to time and asMr. Charles LyonAssociatedIndustries221 MetropolitanBuildingSouth 11 Monroe StreetSpokane, WashingtonDear Chuck:Enclosed,you will finda copyof a letter that I senttoMr.John Gravenslund,also his reply concerningP.M.'s, Spiffs and punch boards being taken awayfrom the Commission Salesman.In addition, thesalesmans[sic]business cards, which had beenhistoricallyfurnishedby the Company, werediscontinued.All of these changes came about Au-gust 1,1965, and I refer you to my letter dated Sep-tember 7,1965, to you.Since that date, Christmas bonuses' which hadbeen past practice have been discontinued.It is ourposition that the Contract language does protect anyemployee who receives more than the minimum setforthshallnot sufferby the signing or adoption of theAgreement.[Emphasis supplied.]We request that you advise us what steps will betaken to resolve these problems.The P.M.'s, Spiffs and punch boards have resultedin approximately$50.00 per month loss to the furni-ture salesman since August first.We urge you to give this request your earliest at-tention as it is overdue.Very truly yours,Dorthey HarroldSecretary-TreasurerOn March 25, 1966, Charles R. Lyon, manager, As- 520DECISIONSOF NATIONALLABOR RELATIONS BOARDsociated Industries of the Inland Empire,Spokane,Washington,wrote to Mrs. Harrold as follows:DortheyHarrold,Secretary-TreasurerRetailClerksInternational AssociationLocal Union No. 16121305 Knight StreetRichland,Washington 99352Dear Mrs. Harrold:In addition to the communications which I havereceivedfromyou, regarding contract interpretationat theWashingtonHardwareCompany,I have alsoreceived informationfromMr. Gravenslund.I am at a loss to answer your letter as my interpreta-tionof what youhave indicated is that the areas overwhich you express concern seemingly must be withintheclassificationofmanagement perogatives.Specifically,as it would apply to P,M.'s Spiffs andpunch boards whateverthey maybe, or their pur-pose,Iwould have this to say: "P.M.'s and Spiffs aremethods oftentimes used in the retail industry todirect the attention of salespeople to merchandise,which,for one reason or another it is desirable to sellimmediately. To the bestof myknowledge, whichgoes back quite a number of years in retailing, I havenever known that a P.M. or Spiff was placed in effectwith the thought that it would be perpetuated for anyparticular period of time. If the fee of a P.M. or Spiffis successful,then, the need of this procedure wouldend with the disposal of the particular item which isreceiving the attention.Also, I have no knowledgethat it is ever a requirement that an employer operatewith a P.M. or Spiff program."If an employer has been furnishing business cards forhis sales representatives and he feels that they are nolonger needed,so far as I can see, he can discontinuefurnishing them.If,however,he required that theemployees purchase and use such cards, then, in myopinion,he would be making a request which couldnot be supported.As to the itemof Christmasbonuses. Again;I wouldsay that this is dependent upon the categoryof bonusthat has been used in the past.I am notfully in-formed onthis point.However, it is my assumptionthat this is a discretionary bonus, and,is not directlyrelated to the amount of earnings of the individualemployee.If,Mr. Gravenslund has been in the past,paying the discretionary bonus, it would occur to methat it could be discontinued because generally,bonuses are paid for reasons best known to manage-ment.Having some knowledge how bonuses areused in other operations, I do know that this can varya great deal.Some employers seem to believe thatthe giving of a turkey satisfies their particularrequirement in this regard.Others use a cash form ofbonus. However again I must say that if this is dis-cretionary and has not been placed into effect as aregular part of compensation,then,inmy opinion,the employer would be justified in discontinuing sucha procedure if, in his judgment,he found it was nolonger serving a useful purpose.[Emphasis sup-plied.]Under thecircumstances, it would bemy suggestionthat you meet with Mr. Gravenslundand discuss thissituation with him in order thatyou maylearn all ofthe facts.Sincerely,Charles R. LyonManagerExhibit 2,comparativepayrollcosts, showsthat paybenefits were conferred on the employeesby virtue of thecontractas follows: salaried employees'cost per hourwas increased34.4 centsper hour, commissioncost 18.7cents per hour.Concluding FindingsThe stipulation in lieu ofhearing executed by thepartieson the date of the hearing setsforthall the factsupon which the question here presented must be an-swered.However,I deem it advisable to point out someimportant itemsof evidencewhich establishpivotal factswhich requirethat thecomplaint herein be dismissed.It should benotedthatthe labor agreement betweenthe Union and the Companywas executedon November18, 1965.The dateuponwhich the contractwas executedwas approximately32 days before Christmas in that year.The wholepurpose of bargaining is to fix wages, hours,and other working conditions by agreement.For over 20yearsbonuses, especiallyChristmasbonuses, have beenconsidered wages and a mandatorysubject forbargaining.The contractof the parties is silent on the subject of aChristmasbonus but it is patent fromthe letter ofDorthey Harrold,secretary-treasurerof the Union, datedFebruary 24', 1966, that the Union by its"contractinterpretation"believedthatthe bonus wascovered bythe last paragraph of page10 ofthe agreement.On March16, 1966, John Gravenslund, secretary-treasurer of theCompany rejected Mrs. Harrold's interpretation of thecontract as tothe bonus on the groundthatthere was nopriorprogramwhichcould be termed a bonus and thattherefore the contract gaveno rightto the Union to thebonus. Also,in her letterto Charles Lyon, Associated In-dustries,Mrs. Harrold again statedthat "it is our positionthat the contractlanguage doesprotect anyemployeewho receivesmorethanthe minimumset forthshall notsufferby the signing or adoptionof the agreement." Thiswas a reiterationof Harrold'sviewthat the contractcovered the question of the bonus.Lyonalso rejectedHarrold's interpretationof the contract.In the issuanceof thecomplaint herein,it appearsthat the General Coun-sel did not see or evaluate the meaningof thisquestion ofcontractinterpretationexpresslystated in the correspon-dence.In similar fashion,apparentlythe GeneralCounsel didnot see or evaluatearticle IX of the contract,entitled"Grievances and Arbitration." This', article states, "Allmatters pertaining to the proper application and in-terpretationof any andall of the provisionsof this Agree-ment shall be adjustedby" the grievanceand arbitrationscheme.These two facts,ignored intheGeneralCounsel'spresentation of the case are fatal to his causeof action.In thefirst placeit has been settled lawfor many yearsthatthe Board is withoutauthority to interpret, construe, GRAVENSLUND OPERATING CO.521or enforce labor agreements; that function has been leftto the courts having jurisdiction, authority, and enforce-ment sanctions in those fields. InUnited TelephoneCompany of the West,112 NLRB 779, the Board statedthat the policies of the Act would not be effectuated bythe Board's deciding whether a dispute between an em-ployer and a union arising out of the parties conflicting in-terpretationsof a collective-bargaining contract con-stituted an unfair labor practice under the Act, and theUnitedStatesSupremeCourtinAssociationofWestinghouse, etc. v. Westinghouse Electric Corp.,348U.S. 437, held that a breach of a collective-bargainingcontract was not an unfair labor practice. Recently inSquare D Co. v. N.L.R.B.,332 F.2d 360 (C.A. 9), thecourt had occasion to review this question and held thatif the existence of an unfair labor practice was eitherdirectly or indirectly dependent upon the resolution of aprimary dispute between the parties involving only the in-terpretation of the contract between the parties, the unfairlabor practice complaint had to be dismissed. That seemsto be the identical situation involved here.Furthermore, the existence of the arbitration clause inthe contract has decisive results. InUnited Steelworkersof America v. American Mfg. Co.,363 U.S. 564, andUnited Steelworkers of America v. Warrior and GulfNavigationCo.,363U.S. 574, the United StatesSupreme Court held that where a labor agreement con-tained an arbitration clause, the only action that a courtcould take initially in a suit for breach of contract underSection 301 of the Act, would be to order the dispute sub-mitted to arbitration, and the arbitrator would have exclu-sive jurisdiction to construe the contract.InSquare D Co., supra,the Board took the positionthat the Steelworkers rationale was not applicable to theBoard. In its learned decision the court explored the areaof the Board's statutory duty and the necessity to effectu-ate the policies of the Act by giving full scope to theparties to set up arbitration procedures in their contractby which disputes between the parties would be settled.After quoting at length from the Board's Decision inHercules Motor Corporation,136 NLRB 1648, the courtconcluded that the basic dispute should have been sub-mitted to arbitration pursuant to the contract, and that inthe absence of a decision of the arbitrator on this basicissue the Board was without jurisdiction to determine thatthe Company had committed unfair labor practices by thespecific conduct involved. The authorities cited on thispoint also seem to be dispositive of the issue here.Lastly, in his brief counsel for the Company reliesheavily onN.L.R.B. v. Nash-Finch Company,211 F.2d622, 625-626 (C.A. 8). As counsel for Respondent pointsout that case is nearly on all fours with the instant case.There, the court wrote the following:The Board stated its position in its decision, inpart, as follows:"It is Respondent's contention that a contractwhich it entered into with the Union on July 23,1951, and the events preceding the signing of thatcontract, spelled out a waiver or acquiescence by theUnion in the elimination of the benefits. Like theTrial Examiner, we find this contention to be withoutmerit. Viewed in the light most favorable to Respond-ent, the facts establish no more than an agreementon the part of the Union that Respondent be free ofanycontractualobligation to maintain the benefitsfor the duration of the contract. Respondent thus as-sumes that a union's willingness to forego contrac-tual obligation by the employer to maintain certainexisting working conditions must also be viewed asa grant of permission by the union to the employer toalter those conditions without consulting it or bar-gaining collectively about them. We see no justifica-tion for such an assumption. A union might well bewilling to concede the former without being willingto concede the latter."The Board also said:"We therefore find, as did the Trial Examiner, thatelimination of life insurance, hospitalization, andChristmas bonus was not fully discussed or con-sciously explored preliminary to the signing of theJuly 23, 1951, contract and that the Union's signingof this contract did not constitute a waiver of itsstatutory right that Respondent bargain with it re-garding any changes in these conditions of work."The Board concluded [as stated in 211 F.2d at626-627] that the Respondent's discontinuance of thebenefits not called for by the contract was motivated byits hostility toward the Union and was a violation of Sec-tion 8(a)(5), (3), and (1) of the Act.We consider untenable the position of the Boardthat, although the Respondent had assumed no con-tractual obligation to continue the insurance andbonus benefits which it had formerly provided for theemployees represented by the Union, the respondentwas obligated by law to continue such benefits unlessand until it terminated them after further bargainingwith the Union.Both the Union and the respondent in their bar-gaining were negotiating for an agreement complete-ly covering the obligations of the respondent towardits union employees during the period June 1, 1951,to May 31, 1952. The question of maintenance of theinsurance and bonus benefits was not ignored in thenegotiations between the parties to the agreement.The Union in the first draft of a proposed contracthad inserted a "Maintenance of Standards" provi-sions which would have required the respondent tomaintain its insurance and bonus plans for its unionemployees. This provision, however, was unaccepta-ble to, and was not accepted by, the respondent.Where parties to a contract have deliberately andvoluntarily put their engagement in writing in suchterms as import a legal obligation without uncertaintyas to the object or extent of such engagement, it isconclusively presumed that the entire engagement ofthe parties and the extent and manner of their un-dertaking have been reduced to writing.Ford v.Luria Steel & Trading Corp.,8 Cir., 192 F.2d 880,884 and cases cited.The following language fromPrinting & Co. v.Sampson,L.R. 19 Eq. 462, 465, has several timesbeen approved by the Supreme Court of the UnitedStates: ". . . if there is one thing which more thananother public policy requires it is that men of fullage and competent understanding shall have the ut-most liberty of contracting, and that their contracts,when entered into freely and voluntarily, shall beheld sacred, and shall be enforced by courts ofjustice." SeeBaltimore & Ohio S. Western R. Co. v.Voigt,176 U.S. 498, 505 ...Twin City Pipe LineCo. v. Harding Glass Co.,283 U.S. 353, 356... .The respondent, we think, may not be convicted ofan unfair labor practice for doing no more and no 522DECISIONS OF NATIONALless forits unionemployees than its collective bar-gaining agreement with them called for.[Emphasissupplied.] "And it is ... clear that the Board maynot, either directly or indirectly, compel concessionsor otherwise sit in judgment upon the substantivetermsofcollectivebargainingagreements."N.L.R.B. v. American National Insurance Co.,343U.S. 395, 404. Whether the contract in suit shouldhave contained the clause proposed by the Unionrequiring the maintenance of existing standards ofemployment,was "an issue for determination acrossthe bargaining table, not by the Board."[Id.,]page409 of 343 U.S., at page 832 of 72 S. Ct.It seems to us that what the Board has done, underthe guise of remedying unfair labor practices, is to at-tempt to bestow upon the respondent's union em-ployees the benefits which it believes the UnionLABOR RELATIONS BOARDshould have obtained but failed to obtain for them asa result of its collective bargaining with the respond-ent on their behalf.Our conclusion is that the Board is not entitled tothe enforcement of its order. Its petition for enforce-ment isdenied.Much the same rationale was expressed by the NinthCircuit inIntermountain Equipment Co. v. N.L.R.B.,239 F.2d 480. In the opinion of the court written by thelate Chief Judge Denman, the court followed theNash-Finchcase(supra)and cited it with approval. Much thesame rationale is expressedinN.L.R.B. v. C & CPlywood Corp., 351F.2d 224.Therefore, upon the stipulation of facts and theauthorities set forth above, I find that the complaintherein should be, and hereby is, dismissed in its entirety.